                                                                                                DISTRICT OF OREGON
                                                                                                     FILED
                                                                                                    March 05, 2019
                                                                                              Clerk, U.S. Bankruptcy Court

 1

 2        Below is an order of the court.

 3

 4

 5

 6
                                                                               _______________________________________
 7                                                                                       PETER C. McKITTRICK
                                                                                         U.S. Bankruptcy Judge
 8

 9

10
                           IN THE UNITED STATES BANKRUPTCY COURT
11
                                           DISTRICT OF OREGON
12
     In re                                                        )   Case No. 18-34244-pcm11
13                                                                )
     Christian S. Radabaugh, Sr.,                                 )   STIPULATED ORDER EXTENDING TIME
14                                                                )   FOR GP LLC TO FILE COMPLAINTS
                     Debtor-in-Possession.                        )   UNDER 11 U.S.C. § 523 AGAINST
15                                                                )   CHRISTIAN S. RADABAUGH, SR.
                                                                  )
16                                                                )
                                                                  )
17
               The debtor, Christian S. Radabaugh, Sr. (“Debtor”) and Creditor GP LLC (“GP”),
18
     by and through their respective attorneys, hereby stipulate to the entry of an order
19
     extending the deadline for GP only to file complaints against the Debtor under 11 U.S.C.
20
     § 523.
21
     //
22
     //
23
     //
24
     //
25
     //
26

     Page 1 of 2 - STIPULATED ORDER EXTENDING TIME FOR GP LLC TO FILE
     COMPLAINTS UNDER 11 U.S.C. § 523 AGAINST CHRISTIAN S. RADABAUGH, SR.

                                            SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                  1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                        TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                           Case 18-34244-pcm11                Doc 119          Filed 03/05/19
 1            Based upon the Stipulation of the parties as set forth below, and good cause

 2   appearing, it is hereby,

 3            ORDERED:

 4            The deadline for GP to file complaints against the Debtor under 11 U.S.C. § 523

 5   is extended until and including May 11, 2019.

 6                                                             ###

 7                       CERTIFICATION OF COMPLIANCE WITH LBR 9021-1(a)(2)(A).
 8            I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).
 9
     IT IS SO STIPULATED:
10
     SUSSMAN SHANK LLP
11
     /s/ Howard M. Levine
12   _____________________________________
     Howard M. Levine, OSB No. 800730
13   Attorneys for GP LLC
14   MOTSCHENBACHER & BLATTNER, LLP
15   /s/ Nicholas J. Henderson
     _____________________________________
16   Nicholas J. Henderson, OSB No. 074027
     Attorneys for Debtor
17
     PRESENTED BY:
18
     SUSSMAN SHANK LLP
19
     /s/ Howard M. Levine
20   _____________________________________
     Howard M. Levine, OSB No. 800730
21   Attorneys for GP LLC
22   c:       ECF Participants
23   *24987-001\STIPULATED ORDER EXTENDING TIME TO FILE COMPLAINTS (03112411);1


24

25

26

     Page 2 of 2 - STIPULATED ORDER EXTENDING TIME FOR GP LLC TO FILE
     COMPLAINTS UNDER 11 U.S.C. § 523 AGAINST CHRISTIAN S. RADABAUGH, SR.

                                                 SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                       1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                             TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                              Case 18-34244-pcm11                  Doc 119          Filed 03/05/19
